Exhibit 10.1

SPANSION INC.

CHANGE OF CONTROL SEVERANCE AGREEMENT

This Change of Control Severance Agreement (the “Agreement”) is made and entered
into by and between                      (the “Executive”) and Spansion Inc.
(the “Company”), as of the latest date set forth by the signatures of the
parties hereto below. For purposes of the employment relationship only, the
“Company” includes Spansion LLC.

RECITALS

A. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to the Executive and can cause the Executive
to consider alternative employment opportunities. The Board has determined that
it is in the best interests of the Company and its securityholders to assure
that the Company will have the continued dedication and objectivity of the
Executive, notwithstanding the possibility, threat or occurrence of a Change of
Control (as defined below) of the Company.

B. The Board believes that it is in the best interests of the Company and its
securityholders to provide the Executive with an incentive to continue the
Executive’s employment and to motivate the Executive to maximize the value of
the Company upon a Change of Control for the benefit of its securityholders.

C. The Board believes that it is imperative to provide the Executive with
severance benefits upon the Executive’s termination of employment following a
Change of Control that provides the Executive with enhanced financial security
and provides incentive and encouragement to the Executive to remain with the
Company notwithstanding the possibility of a Change of Control.

D. Certain capitalized terms used in the Agreement are defined in Section 4
below.

The parties hereto agree as follows:

1. Term of Agreement. This Agreement shall become effective on the latest date
set forth by the signatures of the parties hereto below (the “Effective Date”).
Following the Effective Date, this Agreement shall continue as long as (i) the
Executive remains in the position of                      or (ii) the Executive
is involuntarily terminated by the Company other than for Cause (and not due to
Executive’s death or Disability) or incurs a Voluntary Termination for Good
Reason, in either case prior to one hundred twenty (120) days prior to the
occurrence of a Change of Control or within twelve (12) months following the
occurrence of a Change of Control. Notwithstanding the contrary, this Agreement
shall terminate upon cancellation with written notice by either of the parties
setting forth the effective date of such cancellation; provided, however, that
the effective date of such cancellation shall in no event be earlier than two
(2) years from the date on which the written notice of cancellation is given.

2. At-Will Employment. The Company and the Executive acknowledge that the
Executive’s employment is and shall continue to be “at-will,” as defined under
applicable law. The Executive understands that nothing in this Agreement
modifies the Executive’s “at-will” employment status with the Company; the
Company or the Executive may terminate the employment relationship at any time,
with or without cause subject to the benefits provided to the Executive under
this Agreement.



--------------------------------------------------------------------------------

3. Change of Control Severance Benefits.

a. Involuntary Termination other than for Cause, Death or Disability or
Voluntary Termination for Good Reason Following A Change of Control. If, within
one hundred twenty (120) days prior to the occurrence of a Change of Control or
within twelve (12) months following the occurrence of a Change of Control, the
Executive’s employment is terminated involuntarily by the Company other than for
Cause (and not due to Executive’s death or Disability) or by the Executive
pursuant to a Voluntary Termination for Good Reason, and the Executive executes
and does not revoke a general release of claims against the Company and its
affiliates in a form acceptable to the Company within 60 days after the date of
Executive’s termination of employment, then the Company shall provide the
Executive with the benefits set forth below:

(i) Cash Award. A lump sum payment in an amount equal to the Executive’s monthly
base salary immediately prior to such employment termination multiplied by
[twenty four (24)], in addition to any other earned but unpaid compensation due
through the date of such termination. This lump sum payment is to be paid as
soon as practicable after the effective date of the employment termination but
in any event no later than 60 days after the effective date of the employment
termination.

(ii) Acceleration of Vesting of Equity Awards. All vesting for (AA) outstanding
options to purchase the common stock of the Company or any affiliate of the
Company granted under any equity plan of the Company or affiliate of the Company
then held by the Executive, (BB) restricted stock granted under any equity plan
of the Company or affiliate of the Company then held by the Executive and
(CC) other equity and equity equivalent awards granted under any equity plan of
the Company or affiliate of the Company then held by the Executive shall be
accelerated in full to on or before the effective employment termination date,
and thereafter all such options, restricted stock and other equity awards shall
be immediately vested, and, where applicable, exercisable for such period of
time following termination as provided for by the specific agreements governing
each such award.

(iii) Benefits Continuation. During the Severance Period, the Company shall pay
directly, on behalf of the Executive, or reimburse the Executive, at the
Executive’s option, for premium costs incurred by the Executive and the
Executive’s dependents for continued health care coverage under the applicable
plans maintained by the Company, pursuant to Section 4980B of the Internal
Revenue Code of 1986, as amended (the “Code”), Sections 601-608 of the Employee
Retirement Income Security Act of 1974, as amended, and under any other
applicable state law, to the extent required by such laws.

(iv) Entire Change of Control Benefits. All of the foregoing benefits shall
replace and be in lieu of any other severance benefit(s) to which Executive
would otherwise be entitled following a Change of Control.

b. Voluntary Resignation; Termination For Cause. If the Executive’s employment
terminates by reason of the Executive’s voluntary resignation (and is not a
Voluntary Termination for Good Reason), or if the Executive is terminated for
Cause, then the Executive shall not be entitled to receive severance or other
benefits pursuant to this Agreement. In such event, the Executive shall receive
all earned but unpaid compensation as may be required by law.

 

2



--------------------------------------------------------------------------------

c. Disability; Death. If the Executive’s employment with the Company terminates
as a result of the Executive’s Disability, or if the Executive’s employment is
terminated due to the death of the Executive, then the Executive or the
Executive’s estate shall not be entitled to receive severance or other benefits
pursuant to this Agreement. In such event, the Executive or the Executive’s
estate shall receive all earned but unpaid compensation as may be required by
law.

d. Termination Apart from Change of Control. If the Executive’s employment is
terminated one hundred twenty (120) days or more prior to the occurrence of a
Change of Control or twelve (12) months or more following the occurrence of a
Change of Control then the Executive shall not be entitled to receive severance
or other benefits pursuant to this Agreement. In such event, the Executive shall
receive all earned but unpaid compensation as may be required by law (or any
benefits to which Executive is entitled pursuant to his offer letter agreement
with the Company).

4. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

a. Cause. “Cause” means any of the following acts committed by Executive:
(i) theft, dishonesty or falsification of any employment or Company records that
is not trivial in nature; (ii) malicious or reckless disclosure of the Company’s
confidential or proprietary information; (iii) commission of any immoral or
illegal act or any gross or willful misconduct, where a majority of the
disinterested members of the Board reasonably determines that such act or
misconduct has (A) seriously undermined the ability of the Board or the
Company’s management to entrust Executive with important matters or otherwise
work effectively with Executive, (B) contributed to the Company’s loss of
significant revenues or business opportunities, or (C) significantly and
detrimentally effected the business or reputation of the Company or any of its
subsidiaries; and/or (iv) the failure or refusal by Executive to follow the
reasonable and lawful directives of the Board, provided such failure or refusal
continues after Executive’s receipt of reasonable notice in writing of such
failure or refusal and an opportunity to correct the problem.

b. Change of Control. “Change of Control” means the occurrence of any of the
following events:

(i) the closing of a business combination (such as a merger or consolidation) of
the Company with any other corporation or other type of business entity (such as
a limited liability company), other than a business combination consummated in
connection with the Company’s emergence from bankruptcy or which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such controlling surviving entity outstanding immediately after such business
combination; or

 

3



--------------------------------------------------------------------------------

(ii) the sale, lease, exchange or other transfer or disposition by the Company
of all or substantially all (more than seventy percent (70%)) of the Company’s
assets by value, other than in connection with the Company’s liquidation or
dissolution as a result of its bankruptcy; or

(iii) an acquisition of any voting securities of the Company by any “person” (as
the term “person” is used for purposes of Section 13(d) or Section 14(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”)) immediately after
which such person has “beneficial ownership” (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of fifty percent (50%) or more of the combined
voting power of the Company’s then outstanding voting securities, other than any
such acquisition arising out of the Company’s emergence from bankruptcy.

c. Disability. “Disability” means that the Executive has been unable to perform
the Executive’s Company duties as the result of the Executive’s incapacity due
to physical or mental illness, and such inability, at least twenty-six
(26) weeks after its commencement, is determined to be total and permanent by a
physician selected by the Company or its insurers and acceptable to the
Executive or the Executive’s legal representative (such Agreement as to
acceptability not to be unreasonably withheld). Termination resulting from
Disability may only be effected after at least thirty (30) days’ written notice
by the Company of its intention to terminate the Executive’s employment. In the
event that the Executive resumes the performance of substantially all of the
Executive’s Company duties before the termination of the Executive’s employment
becomes effective, the notice of intent to terminate shall automatically be
deemed to have been revoked.

d. Voluntary Termination for Good Reason. “Voluntary Termination for Good
Reason” means the Executive voluntarily resigns from employment with the Company
within sixty (60) days of one or more of the following events which occurs
without the Executive’s consent and which remains uncured thirty (30) days after
the Executive’s delivery to the Company of written notice thereof:

(i) a material reduction in Executive’s duties and responsibilities as an
executive of the business unit or group that was formerly part of the Company;
provided, however, that a reduction in Executive’s duties or responsibilities
solely by virtue of the Company’s being acquired and becoming part of a larger
entity (e.g., when the Executive continues to have the same duties and
responsibilities, following a Change of Control, for the business unit or group
that was formerly part of the Company, but does not have similar duties and
responsibilities for the acquiring company) shall not by itself constitute
Voluntary Termination for Good Reason; and, provided further, that a Voluntary
Termination for Good Reason shall be deemed to occur if during the one hundred
twenty (120) days prior to the occurrence of a Change of Control a change in
duties or responsibilities has occurred;

(ii) a material reduction by the Company in Executive’s base salary in effect
immediately prior to such reduction, except in connection with a reduction in
salary affecting all senior management employees of the Company;

 

4



--------------------------------------------------------------------------------

(iii) the Company’s material breach of any of its obligations under the offer
letter agreement between the Company and the Executive, and

(iv) a relocation of the Executive without his or her written consent, to a
facility or location fifty (50) miles from the Company’s current headquarters in
Sunnyvale, CA.

5. Successors.

a. Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) or to all or substantially all of the Company’s business and/or
assets shall assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
Section 5(a) or which becomes bound by the terms of this Agreement by operation
of law.

b. Executive’s Successors. The terms of this Agreement and all rights of the
Executive hereunder shall inure to the benefit of, and be enforceable by, the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

6. Notice.

a. General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or one day following mailing via Federal Express or similar overnight
courier service. In the case of the Executive, mailed notices shall be addressed
to the Executive at the Executive’s home address that the Company has on file
for the Executive. In the case of the Company, mailed notices shall be addressed
to its corporate headquarters, and all notices shall be directed to the
attention of its Secretary.

b. Notice of Termination of Employment. Any termination of Executive’s
employment by the Company for Cause or by the Executive pursuant to a Voluntary
Termination for Good Reason shall be communicated by a notice of employment
termination to the other party given in accordance with Section 6(a) of this
Agreement. Such notice shall indicate the specific termination provision in this
Agreement relied upon, shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and shall specify the effective termination date (which shall be not
more than thirty (30) days after the giving of such notice). Any notice of a
Voluntary Termination for Good Reason must be provided by Executive within
ninety (90) days of the occurrence of a event listed in Section 4(d) above and
allow the Company thirty (30) days in which to cure such condition. The failure
by either party to include in the notice any fact or circumstance that
contributes to a showing of Voluntary Termination for Good Reason or termination
for Cause shall not waive any right of the party hereunder or preclude the party
from asserting such fact or circumstance in enforcing the party’s rights
hereunder.

 

5



--------------------------------------------------------------------------------

7. Confidentiality; Non-Solicitation.

a. Confidentiality. While the Executive is employed by the Company or an
affiliate of the Company, and thereafter, the Executive shall not directly or
indirectly disclose or make available to any person, firm, corporation,
association or other entity for any reason or purpose whatsoever, any
Confidential Information (as defined below). Upon termination of the Executive’s
employment with the Company (or affiliate of the Company), all Confidential
Information in the Executive’s possession that is in written or other tangible
form (together with all copies or duplicates thereof, including computer files)
shall be returned to the Company and shall not be retained by the Executive or
furnished to any third party, in any form, except as provided herein; provided,
however, that the Executive shall not be obligated to treat as confidential any
Confidential Information that (i) was publicly known at the time of disclosure
to the Executive, (ii) becomes publicly known or available thereafter other than
by any means in violation of this Agreement or any other duty owed to the
Company by any person or entity or (iii) is lawfully disclosed to the Executive
by a third party. For purposes of this Agreement, the term “Confidential
Information” shall mean information disclosed to the Executive or known by the
Executive as a consequence of or through the Executive’s relationship with the
Company, and includes technical information (e.g., know-how, formulas, computer
programs, software and documentation, secret processes or machines, inventions
and research projects), business information (e.g., information about costs,
profits, manufacturing yields, markets, sales, suppliers, customers, business
development plans and public relations methods), personnel information (e.g.,
policies, employee compensation, employee work preferences, and personnel files)
and other non-public data and information of a similar nature of the Company and
its affiliates.

b. Non-Solicitation; Non-Disparagement. In addition to the Executive’s
obligations under any proprietary information or similar agreement, the
Executive shall not for a period of two (2) years following the Executive’s
termination of employment for any reason, either on the Executive’s own account
or jointly with or as a manager, agent, officer, employee, consultant, partner,
joint venturer, owner or shareholder or otherwise on behalf of any other person,
firm or corporation, directly or indirectly solicit or attempt to solicit away
from the Company or any of the Company’s affiliates any of their respective
officers, employees or customers; provided, however, that a general
advertisement to which an employee of the Company or one of its affiliates
responds shall in no event be deemed to result in a breach of this Section 7.b.
In addition, the Executive shall not, and shall use reasonable efforts to ensure
that the Executive’s attorneys, agents or other representatives do not, take any
action or make or publish any statement, whether oral or written, which
disparages in any way, directly or indirectly, the Company or any of the present
or former employees, officers, directors or affiliates of the Company, or which
interferes in any way with the ability of the Company or any of its affiliates
to market its products or services, to retain existing customer relationships or
to obtain new customer relationships.

c. Survival of Provisions. The provisions of this Section 7 shall survive the
termination or expiration of the Executive’s employment with the Company and
shall be fully enforceable thereafter. If it is determined by a court of
competent jurisdiction in any state that any restriction in this Section 7 is
excessive in duration or scope or is unreasonable or

 

6



--------------------------------------------------------------------------------

unenforceable under the laws of that state, it is the intention of the parties
that such restriction may be modified or amended by the court to render it
enforceable to the maximum extent permitted by the law of that state.

8. Code Section 280G.

a. In the event that: (i) the aggregate payments or benefits to be made or
afforded to the Executive which are deemed to be “parachute payments” as defined
in Section 280G of the Code or any successor thereof, (the “Termination
Benefits”) would be deemed to include an “excess parachute payment” under
Section 280G of the Code; and (ii) if (A) such Termination Benefits were reduced
to an amount (the “Non-Triggering Amount”), the value of which is one dollar
($1.00) less than an amount equal to three times the Executive’s “base amount,”
as determined in accordance with Section 280G of the Code, and (B) the
Non-Triggering Amount less the product of the marginal rate of any applicable
state and federal income tax and the Non-Triggering Amount would be greater than
the aggregate value of the Termination Benefits (without such reduction) minus
(a) the amount of tax required to be paid by the Executive thereon by
Section 4999 of the Code and further minus (b) the product of the Termination
Benefits and the marginal rate of any applicable state and federal income tax,
then (iii) the Termination Benefits shall be reduced to the Non-Triggering
Amount.

b. If it is determined that the Executive’s Termination Benefits shall be
reduced pursuant to Section 8(a), the Termination Benefits shall be reduced in
the following order: (i) the cash severance payment in Section 3(a)(i), (ii) the
acceleration of vesting of equity awards described in Section 3(a)(ii), and
(iii) the benefits continuation described in Section 3(a)(iii). Reduction in
either cash payments or equity compensation benefits shall be made prorata
between and among benefits that are subject to Section 409A of the Code and
benefits that are exempt from Section 409A of the Code.

c. Any determination of whether there will be a limitation on payments to the
Executive pursuant to Section 8(a) above shall be made by the nationally
recognized certified public accounting firm used by the Company immediately
prior to the Change of Control or, if such firm declines to serve, such other
nationally recognized certified public accounting firm as may be designated by
the Executive (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and the Executive not less than ten
(10) business days prior to the Change of Control. All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive. For
purposes of making the calculations required by this Section 8, the Accounting
Firm may make reasonable assumptions and approximations concerning applicable
taxes and may rely on reasonable, good-faith interpretations concerning the
application of Sections 280G and 4999 of the Code.

d. The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would result in a loss by the
Company of any portion if its tax deduction for payments made by the Company to
the Executive due to the application of Section 280G of the Code.

 

7



--------------------------------------------------------------------------------

e. Notwithstanding any other provision of this Section 8, the Company may
withhold and pay over to the Internal Revenue Service for the benefit of the
Executive all or any portion of the applicable taxes under Section 4999 of the
Code that it determines in good faith that it is or may be in the future
required to withhold, and the Executive hereby consents to such withholding.

9. Arbitration and Equitable Relief.

a. Except as provided in Section 9(d) below, the Executive and the Company agree
that to the extent permitted by law, any dispute or controversy arising out of,
relating to, or in connection with this Agreement, or the interpretation,
validity, construction, performance, breach, or termination thereof will be
settled by arbitration to be held in the County of Santa Clara, California, in
accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association (the “Rules”). There will
be one arbitrator who may grant injunctions or other relief in such dispute or
controversy. The decision of the arbitrator will be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator’s decision in any court having jurisdiction.

b. The arbitrator will apply California law to the merits of any dispute or
claim, without reference to rules of conflict of law. The Executive hereby
expressly consent to the personal jurisdiction of the state and federal courts
located in California for any action or proceeding arising from or relating to
this Agreement and/or relating to any arbitration in which the parties are
participants.

c. The Company will pay the direct costs and expenses of the arbitration. The
Company and the Executive are responsible for their respective attorneys’ fees
incurred in connection with enforcing this Agreement.

d. The Company and the Executive may apply to any court of competent
jurisdiction for a temporary restraining order, preliminary injunction, or other
interim or conservatory relief, as necessary to enforce the provisions of this
Agreement, without breach of this arbitration agreement and without abridgement
of the powers of the arbitrator.

THE EXECUTIVE HAS READ AND UNDERSTOOD THIS SECTION 9, WHICH DISCUSSES
ARBITRATION. THE EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, THE
EXECUTIVE AGREES TO THE EXTENT PERMITTED BY LAW, TO SUBMIT ANY FUTURE CLAIMS
ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE
INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH, OR TERMINATION
THEREOF TO BINDING ARBITRATION, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A
WAIVER OF THE EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF
ALL DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EXECUTIVE RELATIONSHIP,
INCLUDING BUT NOT LIMITED TO, THE FOLLOWING CLAIMS:

i. EMPLOYMENT; BREACH OF CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF THE
COVENANT OF GOOD FAITH AND FAIR DEALING, BOTH EXPRESS AND IMPLIED; NEGLIGENT OR
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL
MISREPRESENTATION; NEGLIGENT OR INTENTIONAL INTERFERENCE WITH CONTRACT OR
PROSPECTIVE ECONOMIC ADVANTAGE; AND DEFAMATION;

 

8



--------------------------------------------------------------------------------

ii. ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR MUNICIPAL STATUTE,
INCLUDING, BUT NOT LIMITED TO, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE
FAIR LABOR STANDARDS ACT, AND ANY LAW OF ANY STATE; AND

iii. ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS RELATING
TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.

10. Miscellaneous Provisions.

a. Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

b. Whole Agreement. No agreements, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. This Agreement and any proprietary
information agreement represent the entire understanding of the parties hereto
with respect to the subject matter hereof and supersede all prior arrangements
and understandings regarding same.

c. Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California, as
applied to agreements among California residents entered into and to be wholly
performed within the State of California (without reference to any choice or
conflicts of laws rules or principles that would require the application of the
laws of any other jurisdiction).

d. Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

e. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

f. Code Section 409A. This Agreement shall be interpreted, construed and
administered in a manner that satisfies the requirements of Section 409A of the
Code, and any payment scheduled to be made hereunder that would otherwise
violate Section 409A of the Code shall be delayed to the extent necessary for
this Agreement and such payment to comply with Section 409A of the Code.

(i) Notwithstanding any provision to the contrary in this Agreement, no amount
deemed deferred compensation subject to Section 409A of the Code shall be
payable to Executive hereunder unless Executive’s termination of employment
constitutes a “separation

 

9



--------------------------------------------------------------------------------

from service” with the Company within the meaning of Section 409A of the Code
and the Department of Treasury regulations and other guidance promulgated
thereunder. In addition, if Executive is deemed by the Company at the time of
Executive’s separation from service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any
portion of the benefits to which Executive is entitled under this Agreement is
required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of Executive’s benefits shall
not be provided to Executive prior to the earlier of (i) the expiration of the
six-month period measured from the date of the Executive’s “separation from
service” with the Company (as such term is defined in the Treasury Regulations
issued under Section 409A of the Code) or (ii) the date of Executive’s death.
Upon the first business day following the expiration of the applicable Code
Section 409A(a)(2)(B)(i) period, all payments deferred pursuant to this Section
shall be paid in a lump sum to Executive, and any remaining payments due under
the Agreement shall be paid as otherwise provided herein. Finally, to the extent
that any reimbursements payable pursuant to this Agreement are subject to the
provisions of Section 409A of the Code, any such reimbursements payable to
Executive pursuant to this Agreement shall be paid to Executive no later than
December 31 of the year following the year in which the expense was incurred,
the amount of expenses reimbursed in one year shall not affect the amount
eligible for reimbursement in any subsequent year, and Executive’s right to
reimbursement under this Agreement will not be subject to liquidation or
exchange for another benefit.

(ii) Additionally, in the event that following the date hereof the Company or
the Executive reasonably determines that any compensation or benefits payable
under this Agreement may be subject to Section 409A of the Code, the Company and
the Executive shall work together to adopt such amendments to this Agreement or
adopt other policies or procedures (including amendments, policies and
procedures with retroactive effect), or take any other commercially reasonable
actions necessary or appropriate to (i) exempt the compensation and benefits
payable under this Agreement from Section 409A of the Code and/or preserve the
intended tax treatment of the compensation and benefits provided with respect to
this Agreement or (ii) comply with the requirements of Section 409A of the Code
and related Department of Treasury guidance. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision will be read in such a manner so that all payments hereunder
comply with Section 409A of the Code.

(iii) For purposes of Section 409A of the Code (including, without limitation,
for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), Executive’s
right to receive any installment payments under this Agreement shall be treated
as a right to receive a series of separate payments and, accordingly, each such
installment payment shall at all times be considered a separate and distinct
payment.

(iv) Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this Agreement is
determined to be subject to Section 409A of the Code, the amount of any such
expenses eligible for reimbursement, or the provision of any in-kind benefit, in
one calendar year shall not affect the expenses eligible for reimbursement in
any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which
Executive incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit.

[Signature page follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

SPANSION INC. By:  

 

Title:  

 

Date:  

 

EXECUTIVE:  

 

Date:  

 

 

11